Filed 6/8/15 P. v. Gomez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068965
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. BF151810B)
                   v.

JOHN SAMUEL GOMEZ,                                                                       OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Colette M.
Humphrey, Judge.

         Alex Green, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-
                           PROCEDURAL AND FACTUAL SUMMARY
         Defendant John Samuel Gomez was charged in a felony criminal complaint filed
on November 21, 2013, with eight felony counts: possession of methamphetamine for

         *Before Poochigian,        Acting P.J., Detjen, J. and Peña, J.
sale (Health & Saf. Code, § 11378, count 1), possession of marijuana for sale (id., at
§ 11359, count 2), possession of methamphetamine (id., at § 11377, subd. (a), count 3),
two counts of manufacture or possession of a billy, blackjack, sandbag, sandclub, sap, or
slungshot (Pen. Code, § 22210, counts 4 & 5), participation in a criminal street gang (id.,
at § 186.22, subd. (a), count 6), and two counts of being a felon in possession of gun
ammunition (id., at § 30305, subd. (a)(1), counts 7 & 8).1 The complaint listed several
prior felony convictions defendant suffered between 1989 and 2010.
       On December 10, 2013, defendant initialed and signed a felony advisement,
waiver of rights, and plea form. Under the terms of the agreement, defendant would
receive a stipulated prison sentence of three years in state prison on count 1 and a
concurrent sentence of three years on count 7. The remaining allegations in the
complaint as well as two unrelated criminal actions would also be dismissed. In the plea
form defendant was advised of and waived his constitutional rights pursuant to
Boykin/Tahl.2 Defendant further waived his right to a preliminary hearing and to an in-
depth probation report.
       At the change of plea hearing, the trial court confirmed defendant understood,
initialed, and signed the plea form. Defendant said he understood and gave up his
constitutional rights. The parties stipulated there was a factual basis for the plea.
Defendant pled no contest to counts 1 and 7. The court granted the prosecutor’s motion
to dismiss the remaining allegations in the instant action and the two unrelated actions.
       Because there was no preliminary hearing and defendant waived an extended
probation report, the facts of the offense are set forth in the complaint. On November 19,
2013, defendant and codefendants Janice Gomez, and Danielle Harold were arrested for




       1The complaint   alleged two misdemeanor counts for possession of narcotics
paraphernalia.
       2Boykin   v. Alabama (1969) 395 U.S. 238; In re Tahl (1969) 1 Cal. 3d 122.


                                               2.
selling methamphetamine and marijuana. Defendant was also in possession of two
blackjacks, ammunition, and drug paraphernalia at the time of his arrest.
       On January 9, 2014, the trial court sentenced defendant to state prison for the
upper term of three years on count 1 and to a concurrent term of three years on count 7.
Defendant was ordered to pay fines and fees, including a restitution fine of $280 pursuant
to Penal Code section 1202.4. The court granted appellant actual custody credits of 52
days, conduct credits of 52 days, and total custody credits of 104 days. Defendant
obtained a certificate of probable cause.
       Appellate counsel has filed a brief seeking independent review of the case by this
court pursuant to People v. Wende (1979) 25 Cal. 3d 436.
                           APPELLATE COURT REVIEW
       Defendant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (People v. Wende, supra, 25 Cal. 3d 436.) The opening brief also
includes the declaration of appellate counsel indicating defendant was advised he could
file his own brief with this court. By letter on May 30, 2014, we invited defendant to
submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               3.